                              IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                       ASHEVILLE DIVISION
                                      1:21-cv-00165-MR-WCM

               DWAYNE FRIDAY and ANITA FRIDAY )
                                                  )                        ORDER
                                Plaintiffs,       )
               v.                                 )
                                                  )
               NATIONSTAR MORTGAGE LLC            )
               doing business as MR. COOPER GROUP )
                                                  )
                                Defendant.        )
                                                  )

                       This matter is before the Court on the Motion for Admission Pro Hac

               Vice and Affidavit (Doc. 8) filed by Joel R. Rhine. The Motion indicates that

               Mr. Rhine, a member in good standing of the Bar of this Court, is local counsel

               for Plaintiffs and that he seeks the admission of Marc E. Dann, who the Motion

               represents as being a member in good standing of the Bar of the State of Ohio.

               It further appears that the requisite admission fee has been paid.

                       Accordingly, the Court GRANTS the Motion (Doc. 8) and ADMITS Marc

               E. Dann to practice pro hac vice before the Court in this matter while

               associated with local counsel.

Signed: July 2, 2021
